     Case 4:19-cv-04813 Document 23 Filed on 09/21/20 in TXSD Page 1 of 11
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                          UNITED STATES DISTRICT COURT                                September 21, 2020
                           SOUTHERN DISTRICT OF TEXAS                                  David J. Bradley, Clerk
                                HOUSTON DIVISION

CHRISTOPHER EUSTICE,                            §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §          CIVIL ACTION NO. 4:19-CV-4813
                                                §
BAKER HUGHES, A GE COMPANY,                     §
LLC,                                            §
                                                §
       Defendant.                               §

                       MEMORANDUM AND RECOMMENDATION

       Pending before the Court1 is Defendant’s Motion for Judgment on the Pleadings as to

Plaintiff’s Second Amended Complaint. (Dkt. No. 17.) Based on a thorough review of the

pleadings, motions, and relevant law, the Court RECOMMENDS Defendant’s Motion for

Judgment on the Pleadings be GRANTED IN PART and DENIED IN PART.2

                                      I.     BACKGROUND

       Plaintiff Christopher Eustice (“Plaintiff”) filed this pro se lawsuit in the 189th Judicial

District of Harris County, Texas on October 30, 2019, alleging employment discrimination in

violation of Title I of the Americans with Disabilities Act (“ADA”), Section 504 of the

Rehabilitation Act of 1973, and Chapter 21 of the Texas Labor Code. (Dkt. No. 1-1.) Defendant



       1
          On March 9, 2020, the District Judge referred the entire case to the Magistrate Judge for
full pretrial management pursuant to 28 U.S.C. § 636(b)(1)(A) and (B) and Federal Rule of Civil
Procedure 72. (Dkt. No. 9.) The undersigned became the Magistrate Judge assigned to this case on
July 10, 2020.
        2
          The docket contains a previous Motion for Judgment on the Pleadings filed March 20,
2020. (Dkt. No. 11.) Because Plaintiff subsequently amended his complaint and Defendant again
moved for judgment on the pleadings, the Court RECOMMENDS the motion filed March 20,
2020 (Dkt. No. 11) be DENIED AS MOOT.
     Case 4:19-cv-04813 Document 23 Filed on 09/21/20 in TXSD Page 2 of 11




Baker Hughes, a GE Company, LLC (“Defendant” or “Baker Hughes”) removed the case to federal

court on December 11, 2019 based on federal question and supplemental jurisdiction under 28

U.S.C. §§ 1331 and 1367. (Dkt. No. 1.)

         On May 29, 2020, Plaintiff filed an amended complaint, alleging similar facts and the same

causes of action as his state court complaint. (Dkt. No. 16.)3 Particularly, Plaintiff alleges

Defendant refused to hire him for “numerous positions” between Fall 2012 and Spring 2019 based

on his disability4 or in retaliation for a previous lawsuit he brought against Texas A&M University

under the ADA and Rehabilitation Act, which is easily discoverable on the internet. (Id. ¶¶ 8-10,

22.) According to Plaintiff, at least three less qualified candidates were hired in his place and he

missed out on the work experience, compensation, and future employment opportunities he would

have received at Baker Hughes. (Id. ¶¶ 10-12, 33.) Plaintiff also alleges he requested disability

accommodations during the recruitment process, but that they were refused. (Id. ¶¶ 18-19.)

         Plaintiff asserts in his amended complaint that he exhausted his administrative remedies by

filing a complaint with the Equal Employment Opportunity Commission (“EEOC”) and the Texas

Workforce Commission (“TWC”). (Id. ¶ 13.) Plaintiff attached several administrative documents

to his amended complaint, including an Intake Questionnaire dated October 3, 2017 and a signed

Charge of Discrimination dated December 15, 2017. (Dkt. No. 16 at 20, 31-34.) In both these

forms, Plaintiff states that Baker Hughes failed to hire him for an undergraduate internship he

applied for on February 1, 2017, allegedly in response to his lawsuit against Texas A&M

University. (Id. at 20, 31-32.) According to Plaintiff, Baker Hughes informed him in mid-



         3
           Plaintiff titles this complaint his “Second Amended Complaint.” However, it is actually
his first and only amended complaint.
         4
           Plaintiff identifies his disability as Attention Deficit/Hyperactive Disorder (“ADHD”).
(Dkt. No. 16 ¶ 8.)
2 / 11
     Case 4:19-cv-04813 Document 23 Filed on 09/21/20 in TXSD Page 3 of 11




February5 that he made it past all the interview stages and that he would be considered for selection

by the end of March 2017. (Id. at 20, 32.) However, Plaintiff never heard back. (Id.)

         On June 12, 2020, Defendant filed a Motion for Judgment on the Pleadings under Federal

Rule of Civil Procedure 12(c), arguing Plaintiff’s claims were either time-barred or not exhausted

at the administrative level. (Dkt. No. 17.) As to the timeliness argument, Defendant believes

Plaintiff’s claims based on events before February 17, 2017 are time-barred under the ADA (300

days before the EEOC/TWC Charge) and his claims based on events before June 16, 2017 are

time-barred under Texas law (180 days before the EEOC/TWC Charge). (Id. at 5-7.) In response,

Plaintiff argues that Defendant calculated the time limits using the incorrect date—the date of the

EEOC/TWC Charge rather than the date of the Intake Questionnaire—and in any event, his ADA

claim pertaining to the undergraduate internship is not time-barred because it occurred at the end

of March 2017. (Dkt. No. 21 at 1.) Defendant argues, in reply, that even if the Court uses the Intake

Questionnaire date to calculate timeliness, all but Plaintiff’s ADA claim pertaining to the

undergraduate internship are time-barred or otherwise outside the scope of the administrative

proceedings. (Dkt. No. 22 at 2-4.)

         The Court finds that, because Plaintiff learned he was not hired for the undergraduate

internship at the end of March 2017, Plaintiff’s claims based on this incident under the ADA are

timely and Plaintiff’s claims based on this incident under Texas law are untimely—regardless of

which form constitutes the filing of an administrative complaint for a timeliness analysis. The

Court also finds that all other ADA and state-law claims alleged in the amended complaint should




         5
         The Intake Questionnaire states this occurred on February 15, 2017, whereas the
EEOC/TWC Charge states this occurred on February 12, 2017. (Dkt. No. 16 at 20, 32.) This
discrepancy has no bearing on the Court’s findings and recommendations.
3 / 11
     Case 4:19-cv-04813 Document 23 Filed on 09/21/20 in TXSD Page 4 of 11




be dismissed for failure to exhaust administrative remedies, as they are clearly outside the scope

of the EEOC/TWC Charge and Intake Questionnaire. Finally, Plaintiff’s claims under the

Rehabilitation Act should survive because Defendant did not explain why they should be dismissed

and they are not subject to the same exhaustion requirements as Plaintiff’s other claims.

                 II.     STANDARDS FOR JUDGMENT ON THE PLEADINGS

         Rule 12(c) allows a party to move for judgment on the pleadings “[a]fter the pleadings are

closed—but early enough not to delay trial.” FED. R. CIV. P. 12(c). “A motion brought pursuant to

Rule 12(c) is designed to dispose of cases where the material facts are not in dispute and a judgment

on the merits can be rendered by looking to the substance of the pleadings and any judicially

noticed facts.” Machete Prods., L.L.C. v. Page, 809 F.3d 281, 287 (5th Cir. 2015) (quotations and

alterations omitted). A 12(c) motion for judgment on the pleadings is analyzed under the same

standards as a 12(b)(6) motion for failure to state a claim. Doe v. MySpace, Inc., 528 F.3d 413,

418 (5th Cir. 2008); Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305,

313 n.8 (5th Cir. 2002). To survive either motion, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).6

         “In deciding whether the complaint states a valid claim for relief, [the court] accept[s] all

well-pleaded facts as true and construe[s] the complaint in the light most favorable to the plaintiff.”

Robinson v. Webster Cty., No. 20-60301, 2020 WL 5160059, at *2 (5th Cir. Aug. 31, 2020)

(quotations omitted). “Pro se complaints are held to less stringent standards than formal pleadings



         6
         “A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Ashcroft, 556 U.S. at 678.
4 / 11
     Case 4:19-cv-04813 Document 23 Filed on 09/21/20 in TXSD Page 5 of 11




drafted by lawyers but are nonetheless insufficient if they contain only labels and conclusions, or

a formulaic recitation of the elements of a cause of action.” Ganheart v. Brown, 740 F. App’x 386,

389 (5th Cir. 2018) (quotations and alterations omitted); see Van Duzer v. U.S. Bank Nat’l Ass’n,

995 F. Supp. 2d 673, 690 (S.D. Tex.) (construing pro se plaintiffs’ complaint liberally on a 12(c)

motion for judgment on the pleadings), aff’d, 582 F. App’x 279 (5th Cir. 2014).

   III.       PLAINTIFF’S ADA CLAIM BASED ON FAILURE TO HIRE FOR THE
              UNDERGRADUATE INTERNSHIP IN 2017 IS TIMELY AND HIS TEXAS
              LAW CLAIM BASED ON THE SAME EVENT IS UNTIMELY.

          “The ADA prohibits covered entities from ‘discriminat[ing] against a qualified individual

on the basis of disability in regard to job application procedures, the hiring, advancement, or

discharge of employees, employee compensation, job training, and other terms, conditions, and

privileges of employment.’” Spann v. Frisco Indep. Sch. Dist., No. 19-CV-603, 2020 WL

2167624, at *3 (E.D. Tex. Apr. 14, 2020) (quoting 42 U.S.C. § 12112(a)), report and

recommendation adopted, 2020 WL 2126423 (May 5, 2020).7 To bring a claim under the ADA, a

plaintiff must first exhaust his administrative remedies by filing a timely charge with the EEOC or

state agency that identifies the illegal employment practices at issue. Owens v. Dallas Cty. Cmty.

Coll. Dist., 793 F. App’x 298, 300 (5th Cir. 2019). “In Texas, the plaintiff must file his EEOC

charge within 300 days of the alleged unlawful action.” Id. at 301; see also Simotas v. Kelsey-

Seybold, 211 F. App’x 273, 275 (5th Cir. 2006).8 The 300-day period begins to run “the day the




          7
           “The ADA incorporates by reference the procedures applicable to actions under Title VII
of the Civil Rights Act of 1964.” Das v. Am. Airlines, Inc., No. 19-CV-870, 2020 WL 364264, at
*2 (N.D. Tex. Jan. 21, 2020) (citing 42 U.S.C. § 12117(a)); see also Simotas v. Kelsey-Seybold,
211 F. App’x 273, 275 (5th Cir. 2006)).
         8
           Generally, an EEOC charge under the ADA must be filed within 180 days of unlawful
action. Baldwin v. Extended Stay Am. Co., No. 16-CV-604, 2016 WL 4386098, at *2 (W.D. Tex.
Aug. 17, 2016). In deferral states such as Texas, where a state agency has been established to grant
relief for employment discrimination, this deadline is extended to 300 days. Id.
5 / 11
     Case 4:19-cv-04813 Document 23 Filed on 09/21/20 in TXSD Page 6 of 11




employee learns that the challenged decision has been made.” Simotas, 211 F. App’x at 275

(collecting cases); see also Manning v. Chevron Chem. Co., LLC, 332 F.3d 874, 878 (5th Cir.

2003) (“The limitations period beg[ins] to run from the time [plaintiff knows] or reasonably should

have known that the challenged act [has] occurred.”) (quotations omitted).

         Chapter 21 of the Texas Labor Code, the Texas Commission on Human Rights Act

(“TCHRA”), protects against employment discrimination based on disability, among others, and

retaliation for protected activity. See Tex. Lab. Code §§ 21.051 & 21.055.9 It is intended, at least

in part, to implement the policies embodied in Title I of the ADA. Id. § 21.001(3). Under Chapter

21, a plaintiff must file a complaint with the TWC within 180 days of the alleged unlawful

employment practice. Id. § 21.202(a). “The 180-day limitations period begins to run when an

employee is informed of the allegedly discriminatory employment decision.” Green v. Costco

Wholesale Corp., No. 15-CV-1868, 2017 WL 10110295, at *3 (N.D. Tex. May 30, 2017) (citing

Specialty Retailers, Inc. v. DeMoranville, 933 S.W.2d 490, 493 (Tex. 1996)).

         Here, despite the fact the EEOC/TWC Charge (“Charge”) contains the pre-filled dates of

February 1 to 15, 2017, Plaintiff cannot be said to have learned of the allegedly discriminatory

failure to hire during those dates. Both the Charge and Intake Questionnaire state that he was

informed in mid-February that he made it past the interview stage of the hiring process and that he

would be considered for the position at the end of March. (Dkt. No. 16 at 20, 32.) Both documents

also state that he never heard back from Defendant about his hiring status. (Id.) The Court,

therefore, can only say Plaintiff learned he was not hired on March 31, 2017. See Williams v.




         9
       Plaintiff does not specify which section(s) of Chapter 21 he brings his claims under.
However, given Plaintiff is pro se, the Court construes his complaint liberally.


6 / 11
     Case 4:19-cv-04813 Document 23 Filed on 09/21/20 in TXSD Page 7 of 11




Tarrant Cty. Coll. Dist., 717 F. App’x 440, 445 (5th Cir. 2018) (“Although our court strictly

construes the exhaustion requirement, it views administrative charges in the broadest reasonable

sense. Because administrative charges are rarely drawn by an attorney, the only absolutely

essential element of a timely charge of discrimination is the allegation of fact contained therein.”)

(quotations and citation omitted), reh’g denied (Feb. 20, 2018).

         Plaintiff had until January 25, 2018 under the ADA (300 days later) and until September

27, 2017 under the TCHRA (180 days later) to file his administrative claim. See Simotas, 211 F.

App’x at 275; Green, 2017 WL 10110295, at *3.10 As stated above, Plaintiff filed the Intake

Questionnaire on October 3, 2017 and the signed Charge on December 15, 2017. (Dkt. No. 16 at

20, 34.) Regardless of which document is used to calculate the timeliness of Plaintiff’s claims,11



         10
           To the extent Plaintiff asserts his claims are subject to the continuing violation theory,
(see Dkt. No. 21 at 1), this argument is without merit. “The continuing violation theory relieves a
plaintiff of [a timeliness] requirement if he can show a series of related acts, one or more of which
fall within the limitations period.” Brown v. City of Shreveport, 54 F. App’x 793 (5th Cir. 2002)
(quotations omitted). “A one-time employment event, including the failure to hire, is the sort of
discrete and salient event that should put the employee on notice that a cause of action has accrued.
Thus, it cannot be saved by the continuing violation doctrine.” Id. (quotations and citations
omitted) (rejecting application of continuing violation theory to two failure-to-hire allegations by
the same employer and affirming dismissal based on failure to file timely administrative charges);
see also Muthukumar v. Univ. of Tex. at Dallas, 471 F. App’x 407, 409 (5th Cir. 2012) (continuing
violation theory does not apply to “discrete acts such as termination, failure to promote, denial of
transfer, or refusal to hire because they are easy to identify and each constitutes a separate
actionable unlawful employment practice”) (quotations and alterations omitted).
        11
           In some situations, the court can determine that an untimely charge relates back to a
timely intake form. For example, the Fifth Circuit has stated that “an intake questionnaire that
informs the EEOC of the identity of the parties and describes the alleged discriminatory conduct
in enough detail to enable the EEOC to issue an official notice of charge to the respondent is
sufficient to set the administrative machinery in motion.” Conner v. La. Dep’t of Health & Hosps.,
247 F. App’x 480, 481 (5th Cir. 2007) (quotations omitted) (using intake form to calculate
timeliness). However, some district courts have interpreted this to require actual notice be given
to the defendant, even if the intake form contains all of the necessary information. See, e.g.,
Redford v. KTBS, LLC, 135 F. Supp. 3d 549, 557 (W.D. La. 2015) (“[The] holding that an EEOC
intake questionnaire can substitute for a verified charge is not without limits. The employer’s
notification that a discrimination suit has been filed against it is of foremost importance when
7 / 11
     Case 4:19-cv-04813 Document 23 Filed on 09/21/20 in TXSD Page 8 of 11




the result is the same: Plaintiff’s ADA claim based on this failure to hire is timely and his TCHRA

claim is time-barred and must be dismissed with prejudice. See, e.g., Washington v. City of Austin,

No. 15-CV-222, 2015 WL 12990135, at *7 (W.D. Tex. Oct. 7, 2015) (dismissing TCHRA claims

because they were not filed with an administrative agency within 180 days of alleged

misconduct), aff’d, 651 F. App’x 260 (5th Cir. 2016).12

   IV.      ALL OTHER CLAIMS FROM FALL 2012 TO SPRING 2019 UNDER THE
            ADA AND TCHRA SHOULD BE DISMISSED FOR FAILURE TO EXHAUST.

         As described above, claims under the ADA and TCHRA must be administratively

exhausted before they are brought in federal court. Williams, 717 F. App’x at 445. A claim is

exhausted if it is “within the scope of the investigation which can reasonably be expected to grow

out of the administrative charge of discrimination.” Id. (quotations and alterations omitted). “A

claim may reasonably be expected to grow out of a charge when the charge did or should have put

the employer on notice of a potential claim.” Dowdell v. Culpepper & Assocs. Sec. Servs., Inc.,

No. 19-CV-11410, 2020 WL 5095274, at *3 (E.D. La. Aug. 28, 2020); Manning, 332 F.3d at 878




determining whether a charge has been made. If an intake questionnaire is sufficiently detailed . .
. and results in the EEOC notifying an employer of a pending claim against it, then that intake
questionnaire is sufficient to substitute for a verified charge.”) (emphasis added). Here, notice to
Defendant was not given as a result of Plaintiff’s Intake Questionnaire; it was given, at the earliest,
in an email between the EEOC and Baker Hughes on December 11, 2017. (Dkt. No. 16 at 44.)
This was apparently the result of Plaintiff filing an unsigned charge on December 1, 2017. (Id. at
12, 22-24.) Formal notice was not given to Baker Hughes until December 31, 2017, after Plaintiff
signed the Charge on December 15, 2017. (Id. at 26.) Thus, under some caselaw, the Intake
Questionnaire could not provide the operative date for a timeliness analysis. The Court need not
resolve this issue, however, because the result is the same using the date of the Intake
Questionnaire, the date of the Charge, or even the date of the unsigned charge.
        12
           The court in Washington v. City of Austin dismissed plaintiff’s claims without prejudice
because it found their untimeliness prevented the court from having subject-matter jurisdiction.
2015 WL 12990135, at *7. However, the Fifth Circuit has recently held the TCHRA’s 180-day
timeliness requirement is not jurisdictional. Hinkley v. Envoy Air, Inc., 968 F.3d 544, 552-54 (5th
Cir. 2020). Therefore, this Court maintains subject-matter jurisdiction and recommends dismissing
the claim with prejudice, as it is impossible for Plaintiff to cure its untimeliness. See id. at 554-55.
8 / 11
     Case 4:19-cv-04813 Document 23 Filed on 09/21/20 in TXSD Page 9 of 11




(“One of the central purposes of the employment discrimination charge is to put employers on

notice of the existence and nature of the charges against them.”) (quotations omitted).

          Although Plaintiff brings his federal lawsuit based on failure to hire for numerus positions

between Fall 2012 and Spring 2019, the Charge and Intake Questionnaire only reference the

failure-to-hire incident that occurred in February and March 2017. (Dkt. No. 16 at 20, 32.) The

other administrative documents make clear that this was the only incident at issue in the

investigation. (See, e.g., id. at 42.) Any other incident from Fall 2012 to Spring 2019 could not

have reasonably been expected to grow out of the Charge nor put Defendant on notice. These ADA

and TCHRA claims, therefore, should be dismissed with prejudice for failure to exhaust

administrative remedies. See, e.g., Fine v. GAF Chem. Corp., 995 F.2d 576, 577-78 (5th Cir. 1993)

(finding one failure-to-hire allegation “could not reasonably be expected to be within the scope of

the EEOC investigation” for another failure-to-hire allegation against the same defendant, despite

any duty to construe EEOC charges liberally); Turman v. Greenville Indep. Sch. Dist., No. 03-CV-

1786, 2005 WL 659017, at *3 (N.D. Tex. Mar. 18, 2005) (determining that a failure-to-hire

allegation for Fall 2001 was outside the scope of the EEOC charge, which listed only a failure-to-

hire allegation for Summer 2002, and dismissing the allegation for failure to exhaust).13

         V.     PLAINTIFF’S CLAIMS UNDER THE REHABILITATION ACT SHOULD
                 SURVIVE BECAUSE DEFENDANT DOES NOT EXPLAIN WHY THEY
                    SHOULD BE DISMISSED AND THEY ARE NOT SUBJECT TO
                               EXHAUSTION REQUIREMENTS.

          “The Rehabilitation Act provides protection from discrimination based on disability to

employees of the federal government, federal agencies, and programs receiving federal




          13
           The Court recommends dismissing these claims with prejudice because any charge
Plaintiff could subsequently file with the EEOC, based on events between Fall 2012 and Spring
2019, would be untimely.
9 / 11
    Case 4:19-cv-04813 Document 23 Filed on 09/21/20 in TXSD Page 10 of 11




funds.” Saldana-Fountain v. United States, No. 15-CV-39, 2016 WL 626573, at *11 (W.D. Tex.

Feb. 16, 2016) (quotations omitted), aff’d, 693 F. App’x 295 (5th Cir. 2017); see 29 U.S.C. § 794.

The Rehabilitation Act is generally analyzed under the same standards as the ADA and other

employment discrimination statutes; however, the exhaustion requirements do not apply to a

Rehabilitation Act claim against a grantee of federal funds. Saldana-Fountain, 2016 WL 626573,

at *11 & n.10; see Taylor v. City of Shreveport, 798 F.3d 276, 284 (5th Cir. 2015) (“Although a

plaintiff must exhaust his or her administrative remedies before pursuing a Rehabilitation Act

claim against a federal agency, it need not do so before suing a federal grantee.”); Prewitt v. U.S.

Postal Serv., 662 F.2d 311, 314 (5th Cir. 1981).

          Plaintiff’s amended complaint clearly brings claims under Section 504 of the Rehabilitation

Act. (Dkt. No. 16 ¶ 17.) However, Defendant does not explain any basis for dismissing them, nor

does Defendant even recognize that Plaintiff has brought Rehabilitation Act claims.14 To the extent

the Court should apply Defendant’s exhaustion argument to Plaintiff’s Rehabilitation Act claims,

this argument would still fail. Plaintiff alleges that Defendant “is a recipient of federal funds under

the Rehabilitation Act of 1973.” (Id. ¶ 4; see also id. ¶ 20.) The Court construes this statement to

allege that Defendant is a federal grantee, which Defendant fails to dispute. Plaintiff’s

Rehabilitation Act claims are thus not subject to exhaustion requirements and should not be

dismissed at this time. See, e.g., Dugger v. Stephen F. Austin State Univ., 232 F. Supp. 3d 938,

953 (E.D. Tex. 2017) (finding plaintiff was not required to exhaust administrative remedies under

the Rehabilitation Act because his claims were against a federal grantee).




          14
          Defendant only requests the Court dismiss the amended complaint “in its entirety.” (Dkt.
No. 17 at 1, 8.)
10 / 11
    Case 4:19-cv-04813 Document 23 Filed on 09/21/20 in TXSD Page 11 of 11




                                         VI.    CONCLUSION

          Based on the foregoing, the Court RECOMMENDS Defendant’s Motion for Judgment on

the Pleadings be GRANTED IN PART and DENIED IN PART as described above.

          The Clerk shall send copies of this Memorandum and Recommendation to the respective

parties who have fourteen days from the receipt thereof to file written objections thereto pursuant

to Federal Rule of Civil Procedure 72(b) and General Order 2002-13. Failure to file written

objections within the time period mentioned shall bar an aggrieved party from attacking the factual

findings and legal conclusions on appeal.

          The original of any written objections shall be filed with the United States District Clerk

electronically. Copies of such objections shall be mailed to opposing parties and to the chambers

of the Undersigned, 515 Rusk, Suite 7019, Houston, Texas 77002.

          SIGNED in Houston, Texas on September 21, 2020.




                                                       Sam S. Sheldon
                                                       United States Magistrate Judge




11 / 11
